United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2940
                                    ___________

Louis D. Denault,                     *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of North Dakota.
Kenneth S. Apfel, Commissioner of     *
                *
Social Security,                      *    [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                           Submitted: March 30, 1998
                               Filed: April 10, 1998
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Louis D. Denault, who suffers from degenerative osteoarthritis, appeals the
district court&s1 grant of summary judgment affirming the Social Security




      *
       Kenneth S. Apfel has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate Procedure
43(c).
      1
       The Honorable Rodney S. Webb, Chief Judge, United States District Court for
the District of North Dakota.
Commissioner&s decision to deny Denault&s applications for disability insurance
benefits and supplemental security income.

       Having carefully reviewed the record, we conclude, contrary to Denault&s
assertion on appeal, that the administrative law judge&s credibility findings were made
in conformity with the procedures set out in Polaski v. Heckler, 739 F.2d 1320, 1322
(8th Cir. 1984), and that those findings were supported by substantial evidence in the
record as a whole. In addition, we conclude that the hypothetical question posed to the
vocational expert was adequate. See Roe v. Chater, 92 F.3d 672, 676 (8th Cir. 1996)
(hypothetical question need not include specific diagnostic or symptomatic terms where
other descriptive terms can adequately define claimant&s impairments). Because the
vocational expert testified that Denault could perform certain sedentary jobs which
existed in significant numbers, we conclude that the Commissioner met his burden of
showing Denault could perform substantial gainful employment. See Miller v. Shalala,
8 F.3d 611, 613 (8th Cir. 1993) (per curiam) (vocational expert&s testimony amounts
to substantial evidence if hypothetical precisely included impairments that
administrative law judge accepted as true).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-